Title: From George Washington to William Rogers, 13 December 1778
From: Washington, George
To: Rogers, William


  
    Sir
    Head Quarters Middle Brook [N.J.] 13th Decemr 1778
  
I have your favr of the 4th. As I have no power to make the appointment of Chaplain to the Garrison of Philada which is sollicited by you, I can only recommend it to you to make your application to Congress who are alone competent to grant your request, if they think it proper. I thank you for your professions of Regard and am with Respect Sir Yr most obt Servt.
